1                                                                                       O
                                                                                      JS-6
2
3
4
5
6
7
8
9
                         United States District Court
10
                         Central District of California
11
     CREATIVE PHOTOGRAPHERS                      Case No. 2:18-cv-10328-ODW (Ex)
12   INC.,
                                                 ORDER GRANTING
13                   Plaintiff,                  DEFENDANT’S UNOPPOSED
                                                 MOTION TO TRANSFER VENUE
14         v.                                    TO THE SOUTHERN DISTRICT
                                                 OF NEW YORK [19]
15
     SPINMEDIA GROUP, INC.,
16
                     Defendants.
17
18
           Pursuant to 28 U.S.C. §1404(a), and upon consideration of the Defendant’s
19
     unopposed Motion to Transfer Venue to the Southern District of New York, the
20
     Plaintiff’s consent to the transferring of the case (ECF No. 21), for the convenience of
21
     parties and witnesses, and in the interest of justice, GOOD CAUSE exists to transfer
22
     venue of this action from the U.S. District Court for the Central District of California
23
     to the U.S. District Court for the Southern District of New York.
24
25
26
27
28
                                               1
1          Therefore, the Court GRANTS Defendant’s Motion to Transfer Venue. (ECF
2    No. 19.) Accordingly, the Clerk of the Court shall transfer this case to the United
3    States District Court for the Southern District of New York located at 500 Pearl Street,
4    New York, New York 10007.
5
6
7           IT IS SO ORDERED.
8
            October 1, 2019
9
10
11
                                                            Otis D. Wright, II
12                                                     United States District Judge
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                               2
